DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims have overcome the previous 112b rejections and objections and the rejections and objections have been withdrawn.
Applicant alleges that the Repeat Unit Measurement Test recited in the claims affects the claim scope. This is not found persuasive. A prior art reference does not need to recite the specific Repeat Unit Measurement Test method to disclose a repeat unit with a length, width, and/or area as claimed, as these properties are attributed to the material and structure, not the method of measurement.
Applicant’s arguments with respect to claim(s) 1, 17, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rane is now cited to disclose an absorbent article with an outer cover nonwoven and a discrete landing zone both having a recited pattern. 
Claim Interpretation
It is the Office's position that the testing method for a material or structural property does not impart a patentable weight. The property is attributed to the material and structure, not to the testing method. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rane et al (US 2014/0000784).
Regarding Claim 1, Rane discloses an absorbent article (600, Figs. 1A-B) comprising:
a lateral axis (680, Figs. 1A-B);
a front waist region (636, Figs. 1A-B) on a first side of the lateral axis (680, Figs. 1A-B);
a back waist region (638, Figs. 1A-B) on a second side of the lateral axis (680, Figs. 1A-B);
a liquid permeable topsheet (622, Figs. 1A-B; ¶ [0046]);
a liquid impermeable backsheet (624, Figs. 1A-B; ¶ [0046]);
an absorbent core (646, Figs. 1A-B; ¶ [0046]) positioned at least partially intermediate the topsheet (622, Figs. 1A-B) and the backsheet (624, Figs. 1A-B);
an outer cover nonwoven material in a facing relationship with the backsheet (624, Figs. 1A-B), wherein the outer cover forms a first portion of a garment-facing surface of the absorbent article (600, Figs. 1A-B; ¶ [0220] indicates the patterned material for the discrete landing zone can be used to make the outer nonwoven layer of a multilayer backsheet); and
a discrete landing zone (644, Figs. 1A-B; ¶ [0167, 0220] indicates the landing zone can be a discrete structure joined to the backsheet]), wherein the discrete landing zone (644, Figs. 1A-B) forms a second portion of the garment-facing surface of the absorbent article (600, Figs. 1A-B; ¶ [0167, 0220]; since the discrete landing zone is placed on the outer cover nonwoven material, it will form a second portion of the garment-facing surface of the article as seen in Fig. 1A);
wherein the outer cover nonwoven material and the discrete landing zone each comprise a pattern on the first and second portions of the garment-facing surface (¶ [0220] indicates both the discrete landing zone and the outer cover nonwoven layer can be made of the same, patterned material; ¶ [0084] describes the nonwoven web as patterned and ¶ [0097-0099] describe the pattern seen in Figs. 2B and 3), the pattern comprising:
	a repeating pattern of bonds comprising a plurality of repeat units (¶ [0084] indicates the pattern is a pattern of bonds; ¶ [0097] describes the unit pattern as the repeating triangle shape seen in Figs. 2B and 3);
	wherein a portion of the pattern within each of the repeat units is substantially the same (as seen in Figs. 2B and 3, the repeat units repeat and are substantially the same each repeat);
	wherein at least some of the repeat units have a repeat unit area in the range of 25 mm2 to 100 mm2 (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm; 20 mm x 2 mm = 40 mm2 which is within the claimed range);
	wherein the at least some of the repeat units have a repeat unit width in the range of 5 mm to 30 mm (¶ [0099] indicates W1 can be in the range of 5-20mm); and
	wherein the at least some of the repeat units have a repeat unit length in the range of 1 mm to 15 mm (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm which is within the claimed range).
Regarding Claim 2, Rane discloses wherein the repeat units have a repeat unit area in the range of 50 mm2 to 80 mm2 (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 6 as the ratio, W2 is calculated as 3.33 mm; 20 mm x 3.33 mm = 66.6 mm2 which is within the claimed range).
Regarding Claim 3, Rane discloses the repeat units have at least one of a repeat unit width in the range of 5 mm to 20 mm or a repeat unit length in the range of 1 mm to 8 mm (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm which is within the claimed range).
Regarding Claim 5, Rane discloses the repeating pattern of bonds comprising the plurality of repeat units forms a herringbone pattern (the pattern shown in Figs. 2B and 3 can be interpreted as a herringbone pattern).
Regarding Claim 6, Rane discloses the at least some of the repeat units comprise discontinuous bonds (¶ [0130] indicates the bond line can be discontinuous rather than continuous as shown in the figures).
Regarding Claim 17, Rane discloses an absorbent article (600, Figs. 1A-B) comprising:
a lateral axis (680, Figs. 1A-B);
a front waist region (636, Figs. 1A-B) on a first side of the lateral axis (680, Figs. 1A-B);
a back waist region (638, Figs. 1A-B) on a second side of the lateral axis (680, Figs. 1A-B);
a liquid permeable topsheet (622, Figs. 1A-B; ¶ [0046]);
a liquid impermeable backsheet (624, Figs. 1A-B; ¶ [0046]);
an absorbent core (646, Figs. 1A-B; ¶ [0046]) positioned at least partially intermediate the topsheet (622, Figs. 1A-B) and the backsheet (624, Figs. 1A-B);
an outer cover nonwoven material in a facing relationship with the backsheet (624, Figs. 1A-B), wherein the outer cover forms a first portion of a garment-facing surface of the absorbent article (600, Figs. 1A-B; ¶ [0220] indicates the patterned material for the discrete landing zone can be used to make the outer nonwoven layer of a multilayer backsheet); and
a discrete landing zone (644, Figs. 1A-B; ¶ [0167, 0220] indicates the landing zone can be a discrete structure joined to the backsheet]), wherein the discrete landing zone (644, Figs. 1A-B) forms a second portion of the garment-facing surface of the absorbent article (600, Figs. 1A-B; ¶ [0167, 0220]; since the discrete landing zone is placed on the outer cover nonwoven material, it will form a second portion of the garment-facing surface of the article as seen in Fig. 1A);
wherein the outer cover nonwoven material and the discrete landing zone each comprise a herringbone pattern on the first and second portions of the garment-facing surface (¶ [0220] indicates both the discrete landing zone and the outer cover nonwoven layer can be made of the same, patterned material; ¶ [0084] describes the nonwoven web as patterned and ¶ [0097-0099] describe the pattern seen in Figs. 2B and 3; the pattern shown in Figs. 2B and 3 can be interpreted as a herringbone pattern), the herringbone pattern comprising:
	a repeating pattern of bonds comprising a plurality of repeat units (¶ [0084] indicates the pattern is a pattern of bonds; ¶ [0097] describes the unit pattern as the repeating triangle shape seen in Figs. 2B and 3);
	wherein a portion of the herringbone pattern within each of the repeat units is substantially the same (as seen in Figs. 2B and 3, the repeat units repeat and are substantially the same each repeat);
	wherein at least some of the repeat units have a repeat unit area in the range of 25 mm2 to 100 mm2 (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm; 20 mm x 2 mm = 40 mm2 which is within the claimed range);
	wherein the at least some of the repeat units have a repeat unit width in the range of 5 mm to 30 mm (¶ [0099] indicates W1 can be in the range of 5-20mm); and
	wherein the at least some of the repeat units have a repeat unit length in the range of 1 mm to 10 mm (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm which is within the claimed range).
Regarding Claim 18, Rane discloses the repeating pattern of bonds comprising the plurality of repeat units comprise discontinuous bonds (¶ [0130] indicates the bond line can be discontinuous rather than continuous as shown in the figures).
Regarding Claim 19, Rane discloses the outer cover nonwoven material comprises a spunbond nonwoven material (¶ [0158, 0220]).
Regarding Claim 20, Rane discloses an absorbent article (600, Figs. 1A-B) comprising:
a lateral axis (680, Figs. 1A-B);
a front waist region (636, Figs. 1A-B) on a first side of the lateral axis (680, Figs. 1A-B);
a back waist region (638, Figs. 1A-B) on a second side of the lateral axis (680, Figs. 1A-B);
a liquid permeable topsheet (622, Figs. 1A-B; ¶ [0046]);
a liquid impermeable backsheet (624, Figs. 1A-B; ¶ [0046]);
an absorbent core (646, Figs. 1A-B; ¶ [0046]) positioned at least partially intermediate the topsheet (622, Figs. 1A-B) and the backsheet (624, Figs. 1A-B);
an outer cover nonwoven material in a facing relationship with the backsheet (624, Figs. 1A-B), wherein the outer cover comprises a spunbond nonwoven material (¶ [0158, 0220]) and forms a first portion of a garment-facing surface of the absorbent article (600, Figs. 1A-B; ¶ [0220] indicates the patterned material for the discrete landing zone can be used to make the outer nonwoven layer of a multilayer backsheet); and
a discrete landing zone (644, Figs. 1A-B; ¶ [0167, 0220] indicates the landing zone can be a discrete structure joined to the backsheet]), wherein the discrete landing zone (644, Figs. 1A-B) forms a second portion of the garment-facing surface of the absorbent article (600, Figs. 1A-B; ¶ [0167, 0220]; since the discrete landing zone is placed on the outer cover nonwoven material, it will form a second portion of the garment-facing surface of the article as seen in Fig. 1A);
wherein the outer cover nonwoven material and the discrete landing zone each comprise a herringbone pattern on the first and second portions of the garment-facing surface (¶ [0220] indicates both the discrete landing zone and the outer cover nonwoven layer can be made of the same, patterned material; ¶ [0084] describes the nonwoven web as patterned and ¶ [0097-0099] describe the pattern seen in Figs. 2B and 3; the pattern shown in Figs. 2B and 3 can be interpreted as a herringbone pattern), the herringbone pattern comprising:
	a repeating pattern of bonds comprising a plurality of repeat units (¶ [0084] indicates the pattern is a pattern of bonds; ¶ [0097] describes the unit pattern as the repeating triangle shape seen in Figs. 2B and 3);
	wherein a portion of the herringbone pattern within each of the repeat units is substantially the same (as seen in Figs. 2B and 3, the repeat units repeat and are substantially the same each repeat);
	wherein at least some of the repeat units have a repeat unit area in the range of 25 mm2 to 100 mm2 (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm; 20 mm x 2 mm = 40 mm2 which is within the claimed range);
	wherein the at least some of the repeat units have a repeat unit width in the range of 5 mm to 30 mm (¶ [0099] indicates W1 can be in the range of 5-20mm); and
	wherein the at least some of the repeat units have a repeat unit length in the range of 1 mm to 10 mm (¶ [0099] indicates W1 can be in the range of 5-20mm and that the ratio of W1/W2 can be in the range of 0.1-10; using 20 mm as W1 and 10 as the ratio, W2 is calculated as 2 mm which is within the claimed range).
Regarding Claim 21, Rane discloses the outer cover nonwoven material and the discrete landing zone comprise the same pattern on the first and second portions of the garment-facing surface (¶ [0220] indicates both the discrete landing zone and the outer cover nonwoven layer can be made of the same, patterned material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al (US 2014/0000784) in view of Ferrer et al (US 2015/0182387).
Regarding Claims 7 and 8, Rane is silent whether the discontinuous bonds in the at least some of the repeat units comprise a first discontinuous line, a second discontinuous line, a third discontinuous line, and a fourth discontinuous line, wherein at least some of the first, second, third, and fourth discontinuous lines comprise two elements, and wherein the two elements have a different size, shape, and/or dimension.
Bianchi teaches an absorbent article, thus being in the same field of endeavor, with a bonding pattern (Figs. 5 and 6, ¶ [0018-0019, 0064]) with first, second, third, and fourth discontinuous lines (each column of large bonds 310 can be considered a discontinuous line, Fig. 6) that comprise two elements (bonds 310 and 330, Fig. 6), wherein the two elements (310, 330, Fig. 6) have a different size (¶ [0064], Fig. 6). This bonding pattern reduces fuzz on the surface of the nonwoven (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding pattern of Rane to include two elements, wherein the two elements have a different size as taught by Bianchi (Fig. 6). The bonding pattern of Bianchi reduces fuzz on the surface of the nonwoven (¶ [0061]) which in turn provides a better visual effect of the nonwoven.
Regarding Claim 22, Rane is silent whether the outer cover nonwoven material and the discrete landing zone comprise different patterns on the first and second portions of the garment-facing surface.
Bianchi teaches an absorbent article, thus being in the same field of endeavor, with a bonding pattern (Figs. 5 and 6, ¶ [0018-0019, 0064]) with first, second, third, and fourth discontinuous lines (each column of large bonds 310 can be considered a discontinuous line, Fig. 6) that comprise two elements (bonds 310 and 330, Fig. 6), wherein the two elements (310, 330, Fig. 6) have a different size (¶ [0064], Fig. 6). This bonding pattern reduces fuzz on the surface of the nonwoven (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the outer cover nonwoven material or the discrete landing zone of Rane to have the bonding pattern of Bianchi. The bonding pattern of Bianchi reduces fuzz on the surface of the nonwoven (¶ [0061]) which in turn provides a better visual effect of the nonwoven, and having two distinct patterns will improve the visibility of the discrete landing zone as the pattern will stand out from the pattern of the outer cover nonwoven material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781